DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: the second non-final office action has been submitted to withdrawn the previous indication of allowability of claim 5 which has now been rejected under 35 USC 103.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gap (claim 1, line 29) and the thickness of the flange being smaller than the distance between the fixing member and the movement restricting portion (claim 17 lines 4-5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 10 are objected to because of the following informalities:  the limitation “sleeve” in these claims should be amended to “tubular sleeve”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 3 should be amended to -shifting portion of the valve timing [[adjusting]] adjustment device between the protrusion-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
The movement restricting portion (claims 1, 5, 10, 13, 15 and 17)
Fixing member (claims 1, 5, 6 and 17)
First contact portion (claim 1)
Second contact portion (claim 1)
First fitting portion (claim 5)
Second fitting portion (claim 5)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
portion (the movement restricting portion - claims 1, 5, 10, 13, 15 and 17)
member (Fixing member - claims 1, 5, 6 and 17)
portion (First contact portion - claim 1)
portion (Second contact portion - claim 1)
portion (First fitting portion - claim 5)
portion (Second fitting portion - claim 5)
coupled with functional language 
Is configured to restrict the inner sleeve from moving … (the movement restricting portion - claims 1, 5, 10, 13, 15 and 17)
Configured to restrict: the inner sleeve from moving in a circumferential direction… (Fixing member - claims 1, 5, 6 and 17)
Configured to come into contact with the fixing member (First contact portion - claim 1)
Configured to come into contact with the movement restricting portion (Second contact portion - claim 1)
Configured to restrict the fixing member from moving in the circumferential direction… (First fitting portion - claim 5)
Configured to fit with the first fitting portion… (Second fitting portion - claim 5)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 5, 6, 10, 13, 15 and 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A stepped portion (page 10) (the movement restricting portion - claims 1, 5, 10, 13, 15 and 17)
Thin - plate shaped member (page 29), rod shaped pin (page 32) or quadrangular prism shape (page 32)(Fixing member - claims 1, 5, 6 and 17)
Contact surface (as shown in figure 3 as CP1) (First contact portion - claim 1)
Contact surface (as shown in figure 3 as CP2) (Second contact portion - claim 1)
Portion of fixing member that protrudes into the outer sleeve (page 35 of specification)(First fitting portion - claim 5)
Portion of outer sleeve that is recessed to receive the first fitting portion (page 35 of specification) (Second fitting portion - claim 5)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The claim limitation “there is a gap in the axial direction in at least one of a portion between the fixing member and the first contact portion or a portion between the movement restricting portion and the second contact portion” in the final lines of the claim is new matter. The limitation is new matter since it indicates there is a gap either between the fixing member and the first contact portion or the movement restricting portion and the second contact member while the lines before this limitation indicate the first contact portion is in contact with the fixing member and the second contact portion is in contact with the movement restricting portion. There is nothing in the original disclosure that indicates there is a gap between these components and that the components are in contact at the same time. For this reason, the limitation is rejected as new matter.
	Claims 3, 4, 6-9, 11-17 are rejected since they depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 4, 6-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim limitation “there is a gap in the axial direction in at least one of a portion between the fixing member and the first contact portion or a portion between the movement restricting portion and the second contact portion” in the final lines of the claim is unclear. The limitation is unclear since it indicates there is a gap either between the fixing member and the first contact portion or the movement restricting portion and the second contact member while the lines before this limitation indicate the first contact portion is in contact with the fixing member and the second contact portion is in contact with the movement restricting portion. This is unclear since the claim indicates there is a gap between these components and that the components are in contact at the same time. For this reason, the limitation is rejected as unclear. For the sake of examination, the office has assumed that either the first contact portion or the second contact portion should contact the fixing member or the movement restricting portion respectively while the other faces its corresponding surface.
	Claims 3, 4, 6-9 and 11-17 are rejected since they depend on claim 1.

Regarding claim 16:
The claim limitation “the circumferential direction” in line 4 of the claim is unclear. There are two “circumferential direction” limitations established in the claims (claim 16 line 2 and claim 1 line 21) and it’s unclear which circumferential direction this limitation refers to. For this reason, the limitation is rejected as unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO patent document WO 2015/141245 to Takada (see attached English language machine translation).
Takada discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) claim rejection above for the claim interpretation):
A hydraulic oil control valve (figure 1, element 21) for a valve timing adjustment device (figure 1), the valve timing adjustment device being configured to adjust valve timing of a valve (“intake valve” of ¶1 of page 14) and fixed to an end portion of one shaft (“intake-side camshaft”, page 2) that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open and close the valve with a driving force transmitted from the drive shaft (via the sprocket 1 on page 2), the hydraulic oil control valve (21) being coaxially disposed with a rotational axis of the valve timing adjustment device (see figure 1 where 21 is concentric with the rotation axis of shaft 2) and configured to control a flow of a hydraulic oil (“hydraulic oil” of page 6) supplied from a hydraulic oil supply source (20), the hydraulic oil control valve comprising: 
a tubular sleeve (50/51); 
a spool (52) that has an end portion (61) in contact with an actuator (4) and that located inward of the sleeve (50/51) in a radial direction and slidably moved by the actuator (4) in an axial direction (¶5 of page 6);  
a movement restricting portion (protruding/stepped surface A in figure 1 below of the outer sleeve 50); and 
a fixing member (thin plate shaped member 69), wherein 
the sleeve (50/51) includes: 
an inner sleeve (51) disposed radially outside of the spool (52); and 
an outer sleeve (50) defining an axial hole (B hole within 50 that receives 51 as shown in figure 1 below) extending in the axial direction (axial direction of 50), the inner sleeve (51) being inserted into at least a portion of the axial hole (hole B in figure 1 below) in the axial direction, 
the movement restricting portion (protruding/stepped surface A in figure 1 below of the outer sleeve 50) is configured to restrict the inner sleeve (51) from moving away from the actuator (4) in the axial direction (inherent function of surface A which holds 51 in place due to the flange C at the end of 51 as shown in figure 1 below), 
the fixing member (thin plate shaped member 69) is fixed (press fit into place ¶2 page 7 of translation) to an end portion (50d) of the outer sleeve (50) facing the actuator (4), and 
the fixing member (thin plate shaped member 69) is configured to restrict: 
the inner sleeve (51) from moving in a circumferential direction (¶1 of page 9 which indicates 69 presses inner sleeve 51 against 68 which would result in a resistance to the inner sleeve rotating relative to the outer sleeve 50) relative to the outer sleeve (50); and 
the inner sleeve (51) and the spool (52) from coming off from the outer sleeve (50) toward the actuator (4) in the axial direction (as shown in figure 15b the spool and inner sleeve are restrained in position by 69), 
the inner sleeve (51) further includes: 
a first contact portion (surface of flange C (as shown in figure 1 below) facing 69) configured to come into contact (see figure 1 below where the surface of flange C facing fixing member 69 contacts fixing member 69) with the fixing member (thin plate shaped member 69); and 
a second contact portion (surface of flange C (as shown in figure 1 below) facing A) configured to come into contact (as indicated in the 35 USC 112(b) rejection above of claim 1, this limitation is interpreted to require the surface of flange C to face the movement restricting portion A) with the movement restricting portion (protruding/stepped surface A in figure 1 below of the outer sleeve 50), and 
there is a gap (see gap between movement restricting portion A and second contact surface of flange C facing A as shown in figure 1 below and figure 15b of the reference) in the axial direction in at least one of a portion between the fixing member and the first contact portion (not shown in this embodiment of figure 15) or a portion between the movement restricting portion (protruding/stepped surface A in figure 1 below of the outer sleeve 50) and the second contact portion (surface of flange C (as shown in figure 1 below) facing A).  

    PNG
    media_image1.png
    601
    1096
    media_image1.png
    Greyscale

Figure 1 – figure 15(b) of Takada, annotated by the examiner
Regarding claim 11:
The hydraulic oil control valve according to claim 1, wherein 
a gap (gaps 55a-55d) between the inner sleeve (51) and the outer sleeve (50) is sealed in a sealing area (sealing area D between 51 and 50 as shown in figure 1 above), and 
the outer sleeve (50) has an inner diameter (inner diameter of 50 in area D as shown in figure 1 above) that is constant at least in the sealing area in the axial direction (see figure 1 above where the inner diameter is constant in the area around D as shown in figure 1 above).  

Regarding claim 12:
The hydraulic oil control valve according to claim 1, wherein 
the outer sleeve (50) includes a non-arranged portion (portion in the area of 50d of the outer sleeve 50) in which the inner sleeve (51) is not disposed in the radial direction (inner sleeve 51 is not arranged in the area of 50d of the outer sleeve 50), 
the non-arranged portion (portion in the area of 50d of the outer sleeve 50) has an inner diameter (inner diameter of 50d) that is greater (see figure 15 which shows diameter of 50d is greater than the outer diameter of 51) than that of the inner sleeve (51), and 
the axial hole (hole B in figure 1 above) passes through the outer sleeve (50) in the axial direction (see figure 15b).  

Regarding claim 13:
The hydraulic oil control valve according to claim 1, wherein 
the outer sleeve (50) includes a protrusion (protrusion/bolt head E as shown in figure 1 above of outer sleeve 50) that protrudes radially outward and that holds (see figure 1 where protrusion E holds 15 in place against camshaft 2) a phase shifting portion (rotor 15) of the valve timing adjusting device between the protrusion and the one shaft (2), and 
the movement restricting portion (protruding/stepped surface A in figure 1 above of the outer sleeve 50) is located between the protrusion and the actuator (4) in the axial direction (surface of A as shown in figure 1 above is between the edge of protrusion E that abuts the rotor 15 and the actuator 4 as shown above).  

Regarding claim 14:
A valve timing adjustment device (figure 1) comprising 
the hydraulic oil control valve (21) according to claim 1.  

Regarding claim 15:
The hydraulic oil control valve (21) according to claim 1, wherein 
the movement restricting portion (protruding/stepped surface A in figure 1 above of the outer sleeve 50) is formed (see figure 1 above) in the outer sleeve (50).  

Regarding claim 17:
The hydraulic oil control valve according to claim 15, wherein 
the inner sleeve (51) has a flange (see flange C in figure 1 above) disposed between the fixing member (thin plate shaped member 69) and the movement restricting portion (protruding/stepped surface A in figure 1 above of the outer sleeve 50) in the axial direction, and 
a thickness (thickness of flange C in figure 1 above) of the flange in the axial direction is smaller (see figure 1 above which shows the gap between flange C and protruding/stepped surface A which indicates the thickness of C is less than the distance between 69 and A) than a distance between the fixing member (thin plate shaped member 69) and the movement restricting portion (protruding/stepped surface A in figure 1 above of the outer sleeve 50).   
      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO patent document WO 2015/141245 to Takada in view of US patent number 9,611,763 to Fritsch et al. (Fritsch).
Regarding claim 5:
Takada discloses:
A hydraulic oil control valve (figure 1, element 21) for a valve timing adjustment device (figure 1), the valve timing adjustment device being configured to adjust valve timing of a valve (“intake valve” of ¶1 of page 14) and fixed to an end portion of one shaft (“intake-side camshaft”, page 2) that is a drive shaft or a driven shaft, the driven shaft being configured to selectively open and close the valve with a driving force transmitted from the drive shaft (via the sprocket 1 on page 2), the hydraulic oil control valve (21) being coaxially disposed with a rotational axis of the valve timing adjustment device (see figure 1 where 21 is concentric with the rotation axis of shaft 2) and configured to control a flow of a hydraulic oil (“hydraulic oil” of page 6) supplied from a hydraulic oil supply source (20), the hydraulic oil control valve comprising: 
a tubular sleeve (50/51); 
a spool (52) that has an end portion (61) in contact with an actuator (4) and that located inward of the sleeve (50/51) in a radial direction and slidably moved by the actuator (4) in an axial direction (¶5 of page 6);  
a movement restricting portion (protruding/stepped surface A in figure 1 above of the outer sleeve 50); and 
a fixing member (thin plate shaped member 69), wherein 
the sleeve (50/51) includes: 
an inner sleeve (51) disposed radially outside of the spool (52); and 
an outer sleeve (50) defining an axial hole (B hole within 50 that receives 51 as shown in figure 1 above) extending in the axial direction (axial direction of 50), the inner sleeve (51) being inserted into at least a portion of the axial hole (hole B in figure 1 above) in the axial direction, 
the movement restricting portion (protruding/stepped surface A in figure 1 above of the outer sleeve 50) is configured to restrict the inner sleeve (51) from moving away from the actuator (4) in the axial direction (inherent function of surface A which holds 51 in place due to the flange C at the end of 51 as shown in figure 1 above), 
the fixing member (thin plate shaped member 69) is fixed (press fit into place ¶2 page 7 of translation) to an end portion of the outer sleeve (50) facing the actuator (4), and 
the fixing member (thin plate shaped member 69) is configured to restrict: 
the inner sleeve (51) from moving in a circumferential direction (¶1 of page 9 which indicates 69 presses inner sleeve 51 against 68 which would result in a resistance to the inner sleeve rotating relative to the outer sleeve 50) relative to the outer sleeve (50); and 
the inner sleeve (51) and the spool (52) from coming off from the outer sleeve (50) toward the actuator (4) in the axial direction (as shown in figure 15b the spool and inner sleeve are restrained in position by 69), 
the fixing member (69) includes: 
a flat plate portion (see flat plate portion of 69 in figure 15b) having a flat plate shape extending in a direction intersecting the axial direction (flat plate portion extends normal to axis of 50); and 
the fixing member (69) includes a first fitting portion (fitting portion F of element 69 that extends into 50e) configured to restrict the fixing member (69) from moving in the circumferential direction (the press fit of 69 into 50 (¶1 of page 9) results in the resistance to circumferential movement) relative to the outer sleeve (50), and 
the outer sleeve (50) includes a second fitting portion (50e) configured to fit with the first fitting portion (F in figure 1 above).
Takada fails to disclose:
the fixing member includes: 
a fitting protrusion protruding from the flat plate portion in a direction intersecting the radial direction, 
the inner sleeve includes a fitting portion at an end portion of the inner sleeve closer to the actuator, and 
the fitting protrusion is configured to fit into the fitting portion of the inner sleeve. 
Fritsch teaches:
	A control valve (figure 1) for a hydraulic device for a camshaft adjuster (column 1, lines 5-10). Further, the control valve includes a fixing member/locking ring (6 as shown in figure 4) that holds an inner sleeve (3) in place within the outer sleeve (1). The fixing member includes a fitting protrusion (8) protruding from a flat plate portion (around element 5) in a direction intersecting a radial direction that is received in a fitting portion (10) at an end portion of the inner sleeve (3). The fixing member further includes a first fitting portion (fitting portion G in figure 2 below that protrudes from the flat plate portion around element 5) into the second fitting portion (groove H in figure 2 below) in the outer sleeve (1). The addition of the fitting protrusion and the fitting portion allow for simplified assembly of the control valve and for the removable and reassembly of the control valve (column 1, lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takada to replace the fixing member of Takada with fixing member as taught by Fritsch to simplify assembly of the control valve and for the removable and reassembly of the control valve (column 1, lines 30-40). The fixing member of Fritsch incorporated into Takada would include the fitting protrusion (8) and the first fitting portion (G in figure 2 below) and would include modifying the outer sleeve of Takada to include a second fitting portion (H in figure 2 below) and modifying the inner sleeve of Takada to include fitting portion (10).

    PNG
    media_image2.png
    559
    652
    media_image2.png
    Greyscale

Figure 2 – figure 6 of Fritsch, annotated by the examiner

Claim(s) 3-4, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada as applied to claim 1 above, and further in view of US patent number 9,611,763 to Fritsch et al. (Fritsch).
Regarding claim 3:
Takada discloses:
The hydraulic oil control valve according to claim 1, wherein 
the fixing member includes: 
a flat plate portion (see flat plate portion of 69 in figure 15b) having a flat plate shape extending in a direction intersecting the axial direction (flat plate portion extends normal to axis of 50); and 

Takada fails to disclose:
a fitting protrusion protruding from the flat plate portion in a direction intersecting the radial direction, 
the inner sleeve includes a fitting portion at an end portion of the inner sleeve closer to the actuator, and 
the fitting protrusion is configured to fit into the fitting portion of the inner sleeve.  

Fritsch teaches:
	A control valve (figure 1) for a hydraulic device for a camshaft adjuster (column 1, lines 5-10). Further, the control valve includes a fixing member/locking ring (6 as shown in figure 4) that holds an inner sleeve (3) in place within the outer sleeve (1). The fixing member includes a fitting protrusion (8) protruding from a flat plate portion (around element 5) in a direction intersecting a radial direction that is received in a fitting portion (10) at an end portion of the inner sleeve (3). The fixing member further includes a first fitting portion (fitting portion G in figure 2 above that protrudes from the flat plate portion around element 5) into the second fitting portion (groove H in figure 2 above) in the outer sleeve (1). The addition of the fitting protrusion and the fitting portion allow for simplified assembly of the control valve and for the removable and reassembly of the control valve (column 1, lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takada to replace the fixing member of Takada with fixing member as taught by Fritsch to simplify assembly of the control valve and for the removable and reassembly of the control valve (column 1, lines 30-40). The fixing member of Fritsch incorporated into Takada would include the fitting protrusion (8) and the first fitting portion (G in figure 2 above) and would include modifying the outer sleeve of Takada to include a second fitting portion (H in figure 2 above) and modifying the inner sleeve of Takada to include fitting portion (10).
Regarding claim 4:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 by Takada and Fritsch:
The hydraulic oil control valve according to claim 3, wherein 
the outer sleeve includes a positioning portion (second fitting portion H in figure 2 above incorporated into Takada from Fritsch) in contact (contact at first fitting portion G in figure 2 above) with the fixing member (fixing member 6 incorporated into Takada from Fritsch) in the axial direction.  

Regarding claim 9:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 by Takada and Fritsch:
The hydraulic oil control valve according to claim 3, wherein 
the end portion (50d of Takada) of the outer sleeve (50 of Takada) facing the actuator (4 of Takada) includes a large diameter portion that has a large inner diameter (see figure 15 which shows 50d with a large diameter at the end of 50 next to actuator 4 of Takada), 
the end portion (flange C in figure 1 above of Takada) of the inner sleeve facing the actuator includes a flange portion that extends radially outward (see figure 1 above which shows flange C extending radially outwards of Takada), 
the flange portion (flange C in figure 1 above of Takada) is disposed in the large diameter portion (see large diameter portion 50d that overlaps with flange C as shown in figure 1 above of Takada), and 
the fitting portion (fitting portion 10 incorporated into Takada from Fritsch) is formed in the flange portion (with the modification of fitting portion 10 incorporated into Takada from Fritsch the fitting portion would be located at the end of the inner sleeve 51 of Takada which includes the flange portion C as shown in figure 1 above).  

Regarding claim 16:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 by Takada and Fritsch:
The hydraulic oil control valve according to claim 3, wherein 
the fitting protrusion includes a plurality of fitting protrusions (the fitting protrusions of Fritsch incorporated into Takada include a plurality of these protrusions 8 as shown in figure 4 of Fritsch arranged arounds its circumference) arranged in a circumferential direction of the flat plate portion, 
the fitting portion includes a plurality of fitting portions (the fitting portions of Fritsch incorporated into Takada include a plurality of these portions 10 as shown in figure 3 of Fritsch arranged arounds its circumference that correspond to the plurality of protrusions 8 shown in figure 3 of Fritsch) arranged in the circumferential direction, and 
the plurality of fitting protrusions are fit into the plurality of fitting portions, respectively (see figure 2 of of Fritsch).  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claim 10 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the fixing member is a rod-shaped pin, and the fixing member is disposed to extend through the outer sleeve and the inner sleeve” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 7/28/22, with respect to the rejection(s) of claim(s) 1, 3-9, 11-17 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takada and Fritsch.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746